       Case 1:17-cv-03977-AJN-KNF Document 72 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                             8/4/20
SOUTHERN DISTRICT OF NEW YORK


  Tyrel Henderson,

                         Plaintiff,
                                                                                  17-cv-3977 (AJN)
                 –v–
                                                                               ORDER OF SERVICE
  Program Aide, Southwell Boulevard Men’s Shelter, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiff Tyrel Henderson, a Brooklyn resident appearing pro se, brings this action under

42 U.S.C. § 1983. The Court has granted Plaintiff’s request to proceed in forma pauperis.

       To allow Plaintiff to effect service on Defendant Program Aide Southwell through the

U.S. Marshals Service, the Clerk of Court is respectfully instructed to fill out a U.S. Marshals

Service Process Receipt and Return Form (USM-285 form) for Aide Southwell. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all of the

paperwork necessary for the Marshals Service to effect service upon these defendants. Because

the City possesses only Southwell’s home address, the City has filed the address in an ex parte

letter under seal. The Court therefore does not provide Southwell’s address in this Order, and

will separately convey Southwell’s address to the Clerk’s Office.

       The Clerk of Court is further directed to mail a copy of this order to Plaintiff, together

with an information package.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for purposes of an

appeal. Cf. Coppedge v. United States, 369 U.S. 444–45 (1962).
    Case 1:17-cv-03977-AJN-KNF Document 72 Filed 08/04/20 Page 2 of 2




     SO ORDERED.

Dated: August 4, 2020
       New York, New York           ____________________________________
                                              ALISON J. NATHAN
                                            United States District Judge
